Citation Nr: 1711011	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the reduction of a 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD) to a 30 percent rating, effective November 1, 2009, was proper.

2.  Entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to November 1, 2009, rated as 30 percent disabling from November 1, 2009, to March 18, 2011, and 50 percent disabling thereafter.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).

4.  Entitlement to service connection for residuals of squamous cell carcinoma, perianal area, claimed as due to herbicide agent exposure.

5.  Entitlement to service connection for residuals of a soft tissue sarcoma, perianal area, claimed as due to herbicide agent exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to August 1969 and from January 1975 to August 1976, including combat service in Vietnam.  He is the recipient of the Purple Heart medal and the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, proposed that the Veteran's rating for PTSD be reduced from 50 percent to 30 percent.  The Veteran's claims for service connection for squamous cell carcinoma and soft tissue sarcoma of the perianal skin were denied.  His claim for TDIU was also denied.

In addition, the Veteran appeals from a January 2010 rating decision which denied his claim for an increased rating for PTSD.

In June 2009, the Veteran withdrew his request for a hearing.

In April 2011, the RO partially granted the Veteran's claim for an increased rating for PTSD, and assigned a 50 percent rating, effective March 18, 2011.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

These claims were previously before the Board in August 2013. At that time, the Board remanded the Veteran's claims for entitlement to service connection for residuals of squamous cell carcinoma and soft tissue sarcoma of the perianal skin for further development.  The Board also remanded his appeal as to the rating reduction for his PTSD for issuance of a Statement of the Case (SOC).  The Board concluded that the Veteran's appeal as to the rating reduction for his PTSD was inextricably intertwined with the claims for an increased rating for PTSD and TDIU, and remanded those issues, as well. 

The Board's decision as to the claims for entitlement to service connection for residuals of squamous cell carcinoma and a soft tissue sarcoma of the perianal area is set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the perianal area was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.  

2.  The most competent, credible and probative evidence of record does not reflect that the Veteran has a diagnosis of a soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of squamous cell carcinoma, perianal area, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of soft tissue sarcoma, perianal area, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In letters of February and April 2008, the RO provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims, and review of the record fails to reveal any deficiencies with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional discussion regarding VA's duty to assist is addressed below.  



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury occurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.R.F. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or during the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a Veteran exposed to herbicide agents during service, service connection for certain diseases, including soft tissue sarcoma, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide agent exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv); 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his squamous cell carcinoma of the perianal area and soft tissue sarcoma of the perianal area are related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.)  The Veteran has submitted no evidence that proposes to provide a nexus between his claims for entitlement to service connection for squamous cell carcinoma and soft tissue sarcoma and service.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.

Squamous Cell Carcinoma

With regard to service connection on a presumptive basis, the Board notes that the Veteran's diagnosis of squamous cell carcinoma was made many years after service and as there are no symptoms of squamous cell carcinoma in service or for many years after, service connection based upon continuity of symptomatology does not apply. 

The Board notes that service treatment records are negative for any findings, complaints or treatment referable to squamous cell carcinoma of the perianal area.  In fact, the earliest lay or medical evidence of a diagnosis of squamous cell carcinoma of the perianal area derives from a radiology report from the Lexington VA Medical Center indicating a diagnosis of invasive squamous cell carcinoma with basaloid features.  See 2007/06/18 Radiology Report.  While this evidence satisfies the first element of service connection, a current diagnosis, it does not show that the Veteran had symptoms or a diagnosis of squamous cell carcinoma of the perianal area in service or within one year of discharge from service.  

Additionally, a VA examination was conducted in March 2015 to determine whether the Veteran's squamous cell carcinoma of the perianal area had its onset during the Veteran's period of active duty service, or, has [was] any such disorder caused by any incident or event that occurred during his period of service, to include his exposure to herbicides.  The examiner was also asked to comment on the Veteran's contention that exposure to diesel and or chemical fumes in Vietnam resulted in his cancer.  

The examiner conducted a thorough in-person exam, as well as reviewed the Veteran's medical file and service records.  The examiner also conducted research to determine if a relationship existed between squamous cell cancer and exposure to herbicide agent and other military-related chemicals.  He found that, in general, risk factors for squamous cell carcinomas of the skin include ultraviolet (solar) exposure, ionizing radiation, chronic immunosuppression, chronic inflammation and various genetic factors.  Arsenic is listed as potentially causal, but not herbicides, diesel fumes, or other chemicals (see "Epidemiology and risk factors for cutaneous squamous cell carcinoma" at uptodate. com).  There is no evidence or record that the Veteran was exposed to arsenic.  Additional research conducted by the examiner at PubMed did not reveal any articles supporting a causal relationship of squamous cell cancer with Agent Orange exposure (PubMed search terms "agent orange" and "squamous").  Research using terms "diesel" with "squamous," "carcinoma" and either "skin" or "dermal" did not reveal any occupation or epidemiological studies showing an association.  The term "chemical" was too vague to apply in the search engine.  In order to capture potential military-related chemical exposures as potentially related to squamous cell cancer, the terms "veteran," "squamous cell carcinoma" and "skin" were entered at PubMed.  A total of 115 results were evaluated.  These did not reveal any particular military-related chemical exposures as potentially causal to this cancer.  The examiner further stated that the Veteran's service files were reviewed for any evidence of an exposure, event or condition which might have led to dermal squamous cell carcinoma.  None was found.  Here, though the examiner did not specifically enter the words herbicides or herbicidal agents, the Board finds that the search was complete as the words "veteran" and "squamous cell carcinoma" would as likely as not have yielded results if results were to be found.  

As noted above, the examiner concluded that research did not reveal any particular military-related chemical exposures as potentially causal to the Veteran's squamous cell cancer.  The examiner also concluded that a review of the Veteran's service files did not reveal any evidence of an exposure, event or condition that might have led to dermal squamous cell carcinoma.  The examiner addressed the question of etiology and found that the exact etiology of the Veteran's case could not be determined and that a relationship between the Veteran's squamous cell carcinoma to active service could not be identified.  

The Veteran claims that service connection based upon presumptive exposure to herbicide agents is warranted for squamous cell carcinoma of the perianal area as he states that squamous cell carcinoma is actually a soft-tissue sarcoma and that he has not been exposed to diesel or chemical fumes, which can result in such cancer, outside of his service in Vietnam.  The Board notes that while soft tissue sarcoma is listed as disease for which service connection is granted based upon herbicide exposure under VA regulations, squamous cell carcinoma is not identified as a soft tissue sarcoma.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  This question was directly addressed by the examiner in the March 2015 examination who stated that "These conditions arise in two entirely distinct cell lines. Sarcomas arise in mesenchymal cells (bone, cartilage, fat) while squamous cell carcinomas arise in epithelial cells (lining cells).  There is essentially no interactive relationship between these two conditions which applies to this veteran's condition.  A squamous cell carcinoma is not the same thing as a soft tissue sarcoma.

While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the March 2015 examination is adequate to decide the issue of the Veteran's squamous cell carcinoma claim because it was predicated on interviews with the Veteran, review of any available records, and physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran.  Moreover, the opinion offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence, including the March 2015 VA examination, to be the only probative evidence of record.

For the foregoing reasons, the Board finds that the claim of service connection for the residuals of squamous cell carcinoma of the perianal area must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; See Gilbert, 1 Vet. App. at 53.

Soft Tissue Sarcoma

The Veteran also claims entitlement to service connection for residuals of a soft tissue sarcoma of the perianal area.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

During the March 2015 VA examination, the examiner concluded that the Veteran did not have a diagnosis of soft tissue sarcoma.  The examiner's review of the Veteran's treatment records revealed a number of biopsies that all revealed a diagnosis of squamous cell carcinoma not soft tissue sarcoma.  The examiner noted that while the Veteran's treatment records reference a history of sarcoma, that these appear to be historical references with no basis in objective testing.  The examiner additionally noted that while the Veteran was obviously told at some time that he had a sarcoma, the examiner could not locate objective evidence sufficient to support a diagnosis of soft tissue sarcoma.

The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence, including the March 2015 VA examination, to be the only probative evidence of record.

For the foregoing reasons, the Board finds that the claim of service connection for the residuals of soft tissue sarcoma of the perianal area must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; See Gilbert, 1 Vet. App. at 53.


ORDER

1.  Entitlement to service connection for residuals of squamous cell carcinoma, perianal area, claimed as due to herbicide agent exposure, is denied.

2.  Entitlement to service connection for residuals of a soft tissue sarcoma, perianal area, claimed as due to herbicide agent exposure, is denied. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the August 2013 remand was not fully completed.  

In the August 2013 remand, the Board instructed the RO/AMC, among other things, to issue a SOC with regard to the Veteran's appeal as to the reduction of his PTSD rating.

A review of the record reveals that the RO issued a Supplemental Statement of the Case (SSOC) in March 2016.  However, the SSOC did not address the Veteran's appeal as to the reduction of his PTSD rating.  Rather, it addressed the Veteran's PTSD rating at its current rating of 50 percent.

As the Board concluded in its August 2013 remand, the Veteran's appeal as to the rating reduction for his PTSD--to the extent that the claims implicate the same appellate period --is inextricably intertwined with the claims for an increased rating for PTSD and TDIU. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claims for an increased rating for PTSD and TDIU, would be premature; hence, a remand of these matters are warranted, as well.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records. Such records dated through January 2016 from the VA Medical Center in Lexington are located in the Veteran's claims file. Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  The RO/AMC should issue a SOC addressing the appeal as to the rating reduction for the Veteran's PTSD. This issue should not be certified to the Board unless a timely substantive appeal is received. If a timely substantive appeal is not received, the appeal should be closed.

3.  Relevant to the Veteran's claim for an increased rating for PTSD and his claim for TDIU, after any additional records are obtained and the SOC is issued with regards to the appeal as to the rating reduction for the Veteran's PTSD, the RO/AMC should review them and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all of the evidence received since the issuance of the March 2016 SSOC. If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, 11 Vet. App. at 271.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


